Case 2:16-cr-00403-JFB Document 646 Filed 10/02/18 Page 1 of 2 PageID #: 2955

                          KAMMEN & MOUDY
                                         Attorneys at Law
                           135 N. PENNSYLVANIA STREET, SUITE 1175
                                    INDIANAPOLIS, IN 46204
  RICHARD KAMMEN
                                           __________
  JOSHUA MOUDY                      TELEPHONE (317) 236-0400
                                      FACSIMLE (317) 638-7976



  _______________
  Grace Atwater
                                       October 2, 2018

  Hon. Joseph F Bianco

  By ECF

  Re US v. Hernandez-Vasquez 16-403

  Dear Judge Bianco

  I was recently appointed as Learned Counsel in this case. After I learned of my
  appointment, I also learned that there is a pre-trial conference on Oct 5, 2018 at 11:00.
  Regrettably, I am unable to attend. I have plans of long standing that could not be
  changed. I apologize to the court for any inconvenience and will, of course do my best to
  attend all future conferences.

  I understand that Mr. Branden will be present for the conference.

  For future scheduling purposes, I am presently scheduled for trial in the Southern District
  of Indiana commencing December 10. There is a pre-trial in that case on November 29th.



                                                 Very Respectfully,


                                                 _/s/Richard Kammen___________
                                                 Richard Kammen
                                                 Attorney at Law

                                                 Richard@Kammenlaw.com
           CC

           US Atty and
           All Counsel by ECF
Case 2:16-cr-00403-JFB Document 646 Filed 10/02/18 Page 2 of 2 PageID #: 2956




                                     2
